Exhibit 10.43

 

COMPENSATION PROGRAM FOR

NON-EMPLOYEE DIRECTORS OF NMT MEDICAL, INC.

 

As of March 21, 2005, the following represents the compensation program for
non-employee directors of NMT Medical, Inc. (the “Company”) who are not
otherwise compensated by the Company:

 

  •   an option to purchase 20,000 shares of the Company’s Common Stock (the
“Common Stock”) upon initial election and an option to purchase 5,000 shares
(7,000 shares for the Company’s Lead Director) of Common Stock annually
thereafter upon re-election at the Company’s annual meeting of stockholders;

 

  •   following each annual meeting of stockholders, each eligible director who
served as a member of a committee of the Board of Directors during the preceding
fiscal year is granted an additional option to purchase (i) 2,000 shares of
Common Stock if such director served as chairperson of such committee or (ii)
1,000 shares of Common Stock if such director did not serve as chairperson of
such committee;

 

  •   $12,000 ($15,000 for the Company’s Lead Director) per year for their
services as directors;

 

  •   $1,000 ($1,500 for the Company’s Lead Director) for each meeting of the
Board of Directors that they attend in person;

 

  •   $500 for each telephonic meeting of the Board of Directors that they
attend;

 

  •   $500 for each committee meeting that they attend; and

 

  •   expense reimbursement for attending Board of Directors and committee
meetings.

 